Name: Commission Regulation (EEC) No 3019/85 of 29 October 1985 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 10 . 85 Official Journal of the European Communities No L 289/9 COMMISSION REGULATION (EEC) No 3019/85 of 29 October 1985 establishing unit values for the determination of the customs value of certain perishable goods THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 1823/85 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No. 1577/81 to the elements communicated to the Commission in accor ­ dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 1 November 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 October 1985. For the Commission Claude CHEYSSON Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 172, 2 . 7. 1985, p. 9 . No L 289/10 Official Journal of the European Communities 31 . 10 . 85 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 1 00 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-131 07.01-15 f 07.01 A II New potatoes 847 150,88 41,89 127,80 13,45 28073 47,04 10,84 1.12 ex 07.01-21 1 ex 07.01-22 ] ex 07.01 B I Broccoli 3764 669,94 186,03 567,48 59,74 124649 208,90 48,15 1.14 07.01-23 07.01 B II White cabbages and red cabbages 1572 279,89 77,72 237,08 24,96 52077 87,27 20,11 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 4334 771,40 214,20 653,43 68,79 143527 240,54 55,44 1.20 07.01-31 1 07.01-33 J 07.01 D I Cabbage lettuce 4122 730,81 202,63 618,06 65,56 136236 228,07 54,20 1.22 ex 07.01-36 ex 07.01 D II Endives 1087 193,49 53,73 163,90 17,25 36001 60,33 13,90 1.28 07.01-41 1 07.01-43 J 07.01 F I Peas 17762 3174,75 874,90 2666,67 282,89 589439 986,92 232,55 130 07.01-451 07.01-47 J 07.01 F II Beans (of the species Phaseolus) 2795 499,63 137,69 419,67 44,52 92765 155,32 36,59 132 ex 07.01-49 ex 07.01 F III Broad beans 2246 399,73 111,00 338,59 35,64 74373 124,64 28,72 1.40 ex 07.01-54 ex 07.01 G II Carrots 894 159,11 44,18 134,77 14,18 29604 49,61 11,43 1.50 ex 07.01-59 ex 07.01 G IV Radishes 4681 833,21 231,37 705,78 74,30 155027 259,81 59,88 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 329 58,86 16,22 49,44 5,24 10928 18,29 4,31 1.70 07.01-67 ex 07.01 H Garlic 7560 1351,26 372,38 1 135,01 120,40 250882 420,06 98,97 1.74 ex 07.01-68 ex 07.01 IJ Leeks 3401 605,41 168,11 512,82 53,98 112643 188,78 43,51 1.80 07.01 K Asparagus : \II \ \ 1.80.1 ex 07.01-71I  green 18 674 3337,65 919,79 2803,51 297,40 619684 1 037,57 244,48 1.80.2 ex 07.01-71  other 15301 2734,76 753,65 2297,10 243,68 507748 850,15 200,32 1.90 07.01-73 07.01 L Artichokes 2711 484,63 133,55 407,08 43,18 89980 150,65 35,49 1.100 07.01-751 07.01-77 ) 07.01 M Tomatoes 1571 280,79 77,38 235,86 25,02 52134 87,29 20,56 1.110 07.01-81 1 07.01-82 J 07.01 P I Cucumbers 2497 446,33 123,00 374,90 39,77 82868 138,75 32,69 1.112 07.01-85 07.01 Q II Chantarelles 32565 5772,95 1 600,65 4882,34 517,89 1076180 1801,67 428,20 1.118 07.01-91 07.01 R Fennel 2349 418,13 1 16,1 1 354,19 37,28 77798 130,38 30,05 1.120 07.01-93 07.01 S Sweet peppers 2260 404,08 1 i 1,35 339,41 36,00 75024 125,61 29,59 1.130 07.01-97 07.01 T II Aubergines 2791 498,86 137,47 419,02 44,45 92621 155,08 36,54 1.140 1.150 1.160 2.10 2.20 230 2.40 2.50 2.50.1 07.01-96 ex 07.01-99 ex 07.06-90 08.01-31 ex 08.01-50 ex 08.01-60 ex 08.01-99 08.02-02 08.02-06 08.02-12 08.02-16 07.01 T I ex 07.01 T III ex 07.06 B ex 08.01 B ex 08.01 C ex 08.01 D ex 08.01 H 08.02 A I Vegetable marrows (including courgettes) Celery stalks and leaves Sweet potatoes, fresh, whole Bananas, fresh Pineapples, fresh Avocados, fresh Mangoes and guavas, fresh Sweet oranges, fresh :  Sanguines and semi-sanguines 1452 1432 4229 2089 2585 6751 11205 2074 259,65 254,87 755,90 373,38 462,1 1 1 206,68 2002,80 367,68 71,55 70,77 208,31 102,89 127,35 332,54 551.93 101.94 218,10 215,89 634,93 313,62 388,15 1013,57 1 682,28 310,96 23,13 22,72 67,35 33,27 41,17 107,52 178,46 32,98 48208 47421 140344 69323 85798 224039 371 849 68 542 80,71 79,47 234,98 116,07 143,65 375,12 622,60 114,75 19,01 18,31 55,36 27,35 33,84 88,38 146,70 27,27 31 . 10 . 85 Official Journal of the European Communities No L 289/11 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 2007 358,88 98,90 301,44 31,97 66631 111,56 26,28 2.50.3 08.02-05 08.02-09 08.02-15 08.02-19  others 2424 433,28 119,40 363,94 38,60 80445 134,69 31,73 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 1760 314,60 86,69 264,25 28,03 58410 97,79 23,04 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 2483 441,94 122,72 374,35 39,41 82228 137,80 31,76 2.60.3 08.02.28 08.02 B I  Clementines 1364 241,82 67,04 204,51 21,69 45079 75,47 17,93 2.60.4 08.02-34 1 08.02-37 1 ex 08.02 B II   Tangerines and others 2283 408,09 112,46 342,78 36,36 75769 126,86 29,89 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 3 525 630,07 173,63 529,24 56,14 116983 195,87 46,15 2.80 ex 08.02 D Grapefruit, fresh : I \\ 2.80.1 ex 08.02-70  white 2725 487,12 134,24 409,16 43,40 90442 151,43 35,68 2.80.2 ex 08.02-70  pink 3820 682,80 188,16 573,53 60,84 126773 212,26 50,01 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 11578 2069,36 570,28 1738,19 184,39 384208 643,30 151,58 2.90 08.04-1 1 08.04-19 08.04-23 08.04 A I Table grapes 1957 349,92 96,43 293,92 31,18 64969 108,78 25,63 2.95 08.05-50 08.05 C Chestnuts 6725 1 202,01 331,25 1 009,65 107,10 223171 373,66 88,04 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 1612 288,11 79,39 242,00 25,67 53492 89,56 21,10 2.110 08.06-33 08.06-35 08.06-37 08.06-38 08.06 B II Pears 2223 397,37 109,51 333,78 35,40 73779 123,53 29,10 2.120 08.07-10 08.07 A Apricots 2034 362,33 100,14 306,07 32,20 66924 * 112,67 25,87 2.130 ex 08.07-32 ex 08.07 B Peaches 7872 1407,10 387,77 1 181,91 125,38 261 249 437,42 103,07 2.140 ex 08.07-32 ex 08.07 B Nectarines 7031 1 256,75 346,34 1 055,63 111,98 233335 390,68 92,05 2.150 08.07-51 1 08.07-55 1 08.07 C Cherries 4924 876,32 243,34 742,30 78,14 163048 273,25 62,98 2.160 08.07-71 1 08.07-75 f 08.07 D Plums 2438 435,84 120,11 366,09 38,83 80921 135,49 31,92 2.170 08.08-11 i 08.08-151 08.08 A Strawberries 1974 351,48 97,60 297,73 31,34 65397 109,60 25,26 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 4462 799,30 220,50 672,74 70,89 147107 247,69 56,72 2.180 08.09-11 ex 08.09 Water melons 1 167 206,99 57,39 175,06 18,56 38 587 64,60 15,35 2.190 ex 08.09 Melons (other than water melons) : \ 2.190.1 ex 08.09-19  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 1891 338,02 93,15 283,92 30,11 62758 105,07 24,75 2.190.2 ex 08.09-19  other 5644 1 008,77 278,00 847,33 89,88 187294 313,59 73,89 2.195 ex 08.09-90 ex 08.09 Pomegranates 2682 479,39 132,11 402,67 42,71 89007 149,02 35,11 2.200 ex 08.09-90 ex 08.09 Kiwis 9 576 1711,62 471,69 1 437,70 , 152,51 317788 532,08 125,37 2.202 ex 08.09-90 ex 08.09 Khakis 3461 618,75 170,51 519,72 55,13 114880 192,35 45,32 2.203 ex 08.09-90 ex 08.09 Lychees 18 579 3327,35 915,49 2796,29 294,35 614010 1 030,78 235,24